DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Claims 1-3 and 7-18 are pending as filed on 11/24/20. Claims 12-18 stand withdrawn from consideration. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Instant formula 1 is a formula of an imide oligomer, which is formed from reaction of diamine(s) and dianhydride(s) (providing “M”). The X1 and X2 divalent radicals in Formula 1 are divalent radicals which are derived from a diamine monomer. 
Claim 1 recites that X1 and X2 are aromatic divalent radicals “derived from a compound represented by Formula 8 or 10 below…”
The following discussion has been limited to formula 8 for simplicity, but is applicable to formula 10.
Presently recited formula 8 is a formula of a compound from which the diamine radicals X1 and X2 are “derived.” However, none of the R groups on the recited compound of formula 8 is permitted to be an amine group. In other words, Formula 8 does not represent a formula of a diamine compound which could be reacted with a tetracarboxylic compound to form an imide oligomer according to formula 1. In order to arrive at a compound (i.e., a diamine) from which a radical X1 and X2 could be directly derived, at least two of the R groups on formula 8 must be converted from one of the recited options (hydrogen, alkyl, alkoxy, hydroxy, carboxyl) to amine groups. 
Given that formula 8 does not represent a diamine compound, the instant recitation that “the aromatic divalent radical is derived from a compound represented by Formula 8…” must not mean that the radical is directly derived from reaction of a compound of formula 8 with a dianhydride (M-containing) monomer. However, it is not clear what is
The claim language could be interpreted in multiple ways. The following are example interpretations, which differ in scope:
X1 and X2 divalent radicals are derived from a diamine compound, and the diamine compound is capable of being synthesized from (derived from) a starting material compound according to formula 8, or,
X1 and X2 divalent radicals are derived from replacement of two of the R groups on formula 8 with open bonds (with no particular requirement with regard to synthesis).
X1 and X2 divalent radicals are derived from replacement of two hydrogen atoms on formula 8 with open bonds (with no particular requirement with regard to synthesis or whether hydrogen atoms are located on the aromatic ring or on an R group).
As evidenced by the above discussion, because formula 8 is not a formula of a diamine or a formula of a divalent radical, it is not clear what reactions or synthesis or modifications are encompassed by the language “derived from.” Put another way, it is impossible for divalent radicals X1 and X2 to have a structure exactly corresponding to formula 8 because formula 8 is not a structure of a divalent radical, but one would not know how closely the structure of X1 and X2 must correspond to the structure of formula 8 in order to satisfy the claim.
Because it is not clear what scope is intended by “the aromatic divalent radical is derived from a compound…” as recited in claim 1, the scope of claim 1 (and claims which depend from claim 1) is unclear. For examination purposes, the claim has been interpreted according to interpretation “b” above.
It is noted that claims 2 and 3 separately recite tetravalent radicals which are derived from compounds which are not tetracarboxylic acid or dianhydride compounds, and therefore the discussion above further applies to these claims.

Claim Rejections - 35 USC § 103
Claims 1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 4619986) in view of Saito et al (US 4705833). 
As to claims 1-3 and 7, Keller teaches that epoxies have useful properties such as high modulus, low creep and good performance at 100-150 C, but also have several disadvantages, including complicated handling/storage, brittleness with poor resistance to crack growth, and water penetration in the matrix/fiber interface (col 1, lines 17-31). Keller teaches that phthalonitriles can be stored indefinitely, have excellent thermal stability at 250 C, and have low affinity for water, but require higher cure temperatures and cure periods relative to epoxies (col 1, lines 31-47). Keller teaches combining the advantages of the conventional epoxy polymer with those of the bisphenol linked phthalonitrile polymer to provide a polymer with temperature properties superior to epoxies (col 2, lines 1-9). Keller teaches that the overall physical properties of the new polymer depend on the relative amounts of the epoxy, phthalonitrile and amine used, but that in all cases, the thermooxidative stability is enhanced, with a resulting higher char yield relative to the epoxy cured with an amine (col 4, lines 25-27 and 39-49).
Keller teaches preparation of a polymerizable mixture of epoxy and phthalonitrile, either neat or in the presence of an organic amine additive, and teaches that the rate of reaction is substantially enhanced by the amine additive (col 2, lines 56-61). Keller 
Saito discloses a thermosetting resin composition including an amino group-terminated imide compound (A) and an epoxy resin component (B) (abstract). Similarly to Keller, Saito teaches that epoxy resins are superior in curability, adhesiveness, strength, etc… but have limited heat resistance, and therefore cannot be used for applications in which they are kept at high temperatures for a long time (col 1, lines 11-20). Saito teaches that the heat resistance of epoxy resins have been improved by introducing an imide group into the crosslinking unit, but poor compatibility with epoxy resins has been a difficulty (col 1, lines 20-26). Saito teaches achieving excellent compatibility with epoxy resins by utilizing amino-group terminated imide compounds prepared from aromatic diamines with amino groups located at the meta-position (col 4, lines 4-16), such as m-phenylenediamine (col 3, lines 18-31). 
In light of Saito’s disclosure, the person having ordinary skill in the art would have been motivated to utilize an amine-terminated imide compound as an amine curing additive for an epoxy-containing composition in order to improve the thermal stability and heat resistance of the cured product. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polymerizable mixture of epoxy, phthalonitrile and aromatic diamine curing additive, as disclosed by Keller, utilizing Saito’s amine-terminated imide as Keller’s aromatic diamine curing additive, in 
In particular with regard to instant formula 1:
Saito teaches that the amino group-terminated imide compound is produced by reacting a diamine (see structures in col 2, line 35) with an aromatic dianhydride at a molar ratio of 1.2:1 to 4:1 (col 2, lines 63-64). Saito names several examples of suitable diamines which contain a structure corresponding to a divalent radical according to instant X1 and X2 (derived from a compound represented by instant Formula 8), including m-phenylenediamine, 2,4-tolylenediamine, 2,6-tolylenediamine, 2,4-diaminoanisole, 2,3-dimethyl-1,5-phenylenediamine, 1-ethyl-2,4-phenylenediamine, 1-isopropyl-2,4-phenylenediamine (col 3, lines 17-31). 
Saito further names several examples of suitable dianhydrides (col 3, lines 33-47), each of which contain a structure corresponding to a tetravalent radical M in formula 1. For example, Saito names the dianhydride of 2,2-bis[4-(3,4-dicarboxyphenoxy)phenyl]propane, which contains a tetravalent radical according to instant formula 4 (wherein instant X is L6-Ar1-L7-Ar2-L8.). Saito exemplifies an amino-group terminated imide compound derived from 2,4-tolylenediamine as the diamine and benzophenonetetracarboxylic anhydride as the dianhydride (which provides a tetravalent radical “M” according to instant formula 4 wherein X is carbonyl) (see col 8, lines 5-13).
With regard to instant “n,” Saito teaches that the molar ratio of diamine to dianhydride is 1.2:1 to 4:1 (col 4, lines 1-3). At values of less than 1.2:1, the molecular weight increase causes a decrease in epoxy resin compatibility, while at a molar ratio of 
Alternatively with regard to “n,” Saito exemplifies an amino-group terminated imide compound derived from 2,4-tolylenediamine as the diamine and benzophenonetetracarboxylic anhydride as the dianhydride, and having an amine equivalent weight of 412 g/eq. See col 8, lines 24-26. This means that the molecular weight of the product imide compound, which has two amino groups, is ~ 412*2, i.e., ~ 824 g/mol. The molecular weight of an amine-terminated product according to instant formula 1 from 2,4-tolylenediamine and benzophenonetetracarboxylic anhydride wherein n=1 has a molecular weight of 531, while the molecular weight of the product wherein n=2 has a molecular weight of 939. Given that the molecular weight is substantially above the value corresponding to n=1, Saito’s exemplified product must have at least some amount of compound according to formula 1 wherein n is 2 or more (or wherein n is 2-200).
As to the recitation that the imide oligomer of formula I is “a curing agent for the phthalonitrile compound:”
Modified Keller fails to explicitly describe the imide oligomer as a curing agent for the phthalonitrile compound. However, Keller teaches heating the epoxy-phthalonitrile mixture in the presence of amine (col 2, lines 55-65). Additionally, Keller teaches in col 4, lines 24-27 that phthalonitrile can be cured individually with amine. Therefore, there is reasonable basis to conclude that, in the composition of epoxy, phthalonitrile and amine-terminated imide oligomer as suggested by modified Keller, a curing reaction can occur between the amine-terminated imide oligomer and the phthalonitrile component. Given that the amine-terminated imide oligomer in the composition of modified Keller is capable of curing both the epoxy and the phthalonitrile components, the amine-terminated imide oligomer is considered a curing agent for the phthalonitrile as presently recited. 
As to claim 8, modified Keller suggests a composition according to claim 1, as set forth above. Modified Keller fails to specifically teach that the compound of formula I has a decomposition temperature of 350 C or higher. However, in light of Saito’s teaching in col 1, lines 20-22, that introducing an imide group is intended to improve the heat resistance of epoxy resins, the person having ordinary skill in the art would have been motivated to prepare modified Keller’s composition utilizing components which have a high thermal decomposition temperature in order to improve the heat resistance of the composition. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition of imide oligomer, epoxy and phthalonitrile according to modified Keller, by utilizing an imide oligomer having any suitably high decomposition temperature, including a temperature within the presently claimed range of 350 C or higher. 
As to claim 9, modified Keller suggests a composition according to claim 1, as set forth above. Keller further teaches that phthalonitrile resins require higher cure temperature relative to epoxies (col 1, lines 40-43). As set forth above, Keller teaches that the overall physical properties of a polymer from epoxy, phthalonitrile and amine depend on the relative amounts of each component used (col 3, lines 25-55). Keller teaches that the preferred polymerization temperature is about 200-220 C (col 3, lies 5-8). 
In light of Keller’s teaching, the person having ordinary skill in the art would have had a reasonable basis to expect that in a composition comprising both epoxy and phthalonitrile, the cure temperature increases as the amount of phthalonitrile relative to epoxy increases; the person having ordinary skill in the art would have been motivated to select any suitable ratio of epoxy to phthalonitrile in order to produce a composition having the desired characteristics, such as high heat resistance (including cure temperature). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition of imide oligomer, epoxy and phthalonitrile according to modified Keller, by utilizing any appropriate ratio of epoxy and phthalonitrile as taught by Keller, including a ratio corresponding to a composition having a processing temperature within the presently claimed range.
As to claim 10, modified Keller suggests a composition according to claim 1, as set forth above. Saito teaches that the compositions may contain additives such as fillers (col 7, lines 24-34). In light of Saito’s teaching, the person having ordinary skill in the art would have had a reasonable expectation of success in adding a filler to an epoxy-based composition intended for a wide range of applications (Saito, col 1, lines 
As to claim 11, modified Keller suggests a composition according to claim 1, as set forth above. Keller teaches that equimolar amounts of epoxy monomer and phthalonitrile are most preferred (col 3, lines 27-29), and 0-25 percent molar weight of amine to polymerization mixture are generally preferred (col 2, lines 63-65). A composition as suggested by modified Keller with equimolar amounts of phthalonitrile and epoxy, and with 25 mol percent of amine curing additive (i.e., an amine-terminated imide according to formula 1 as disclosed in Saito), contains 0.67 mole of imide per mole of phthalonitrile. (Calculated based on 37.5 mole epoxy, 37.5 mole phthalonitrile and 25 mol imide-amine; 25/37.5 = 0.67.)  
Case law has established that a prima facie
Alternatively, Keller exemplifies a composition of phthalonitrile, epoxy and diamine wherein the diamine is contained in an amount of 0.125 moles per mole of phthalonitrile (i.e., 0.2/1.6) (col 4, lines 8-15), which falls within the presently claimed range. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition of phthalonitrile, epoxy and imide-amine curing agent, as suggested by modified Keller, utilizing imide-amine curing agent in the same amount as the amine curing agent exemplified by Keller, in order to achieve the desired enhancement in reaction rate. 

Double Patenting
Claims 1-3 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/470505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The recitations of instant claims 1, 7, 10 and 11 are found in claim 1 of ‘505, as well in claim 7 of ‘505 (see formulas 16 and 18 for the particular structures of formulas 8 and 10). The recitations of instant claims 2 and 3 are in ‘505 claim 5. Copending ‘505 further requires particular quantities of a filler which are not required by the present claims. Therefore, because they are narrower in scope, the claims of copending ‘505 read on the present claim in an anticipatory manner. The recitations of claims 8 and 9 are in ‘505 claims 9 and 14.

Claims 1-3 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/964529 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The recitations of instant claims 1-3, 7 and 11 are found in claims 1 and 12 of ‘529 (see formula 8). Copending ‘529 further requires a particular phthalonitrile structure which is not required by the present claims. Therefore, because they are narrower in scope, the claims of copending ‘529 read on the present claim in an anticipatory manner. The claims of ‘529 are silent as to the properties of instant claims 8 and 9, however, given that the claims of ‘529 recite a curing agent and composition which is substantially similar to the presently recited agent and composition, there is reasonable basis to conclude that the properties are substantially similar. There is reasonable basis to conclude, therefore, that the compound recited in ‘529, and the composition recited in ‘529 have a decomposition temperature and processing temperature within the presently recited ranges. As to claim 10, ‘529 is silent as to a filler. However, the person having ordinary skill in the art would have been motivated to add a filler to a polymerizable composition in order to impart properties associated with a given filler. It would have been obvious to the person having ordinary skill in the art, therefore, to have added a filler to the composition recited in the claims of ‘529. 

Claims 1-3 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/964391 
The recitations of instant claims 1-3, 7 and 11 are found in claims 1, 11 and 12 of ‘391 (see formula 8). Copending ‘391 further requires a particular phthalonitrile structure which is not required by the present claims. Therefore, because they are narrower in scope, the claims of copending ‘391 read on the present claim in an anticipatory manner. The claims of ‘391 are silent as to the properties of instant claims 8 and 9, however, given that the claims of ‘391 recite a curing agent and composition which is substantially similar to the presently recited agent and composition, there is reasonable basis to conclude that the properties are substantially similar. There is reasonable basis to conclude, therefore, that the compound recited in ‘391, and the composition recited in ‘391 have a decomposition temperature and processing temperature within the presently recited ranges. As to claim 10, ‘391 is silent as to a filler. However, the person having ordinary skill in the art would have been motivated to add a filler to a polymerizable composition in order to impart properties associated with a given filler. It would have been obvious to the person having ordinary skill in the art, therefore, to have added a filler to the composition recited in the claims of ‘391.

Claims 1-3 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/977379
As to claims 1 and 7, claims 1, 2 and 5 of ‘379 recite resin formed from reaction of a phthalonitrile and a curing agent, wherein the curing agent has a structure according to instant formula (I) of claims 1 and 7. Therefore, the resin of ‘379 is formed from a polymerizable composition according to present claims. 
The recitations of instant claims 2 and 3 are in ‘379 claim 3. 
The claims of ‘379 are silent as to the properties of instant claims 8 and 9, however, given that the claims of ‘379 recite a curing agent and composition which is substantially similar to the presently recited agent and composition, there is reasonable basis to conclude that the properties are substantially similar. There is reasonable basis to conclude, therefore, that the compound recited in ‘379, and the composition recited in ‘379 have a decomposition temperature and processing temperature within the presently recited ranges. As to claim 10, ‘379 is silent as to a filler. However, the person having ordinary skill in the art would have been motivated to add a filler to a polymerizable composition in order to impart properties associated with a given filler. It would have been obvious to the person having ordinary skill in the art, therefore, to have added a filler to the composition recited in the claims of ‘379.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered. Applicant’s arguments have been addressed to the extent that they are applicable to the new grounds of rejection set forth above. 
Applicant argues (p 10) that Formulas 8 or 10 are an aromatic divalent radical corresponding to X1 and X2. However, given that there are no open bonds on formulas 8 
Applicant argues (p 11) that there is no disclosure or suggestion in the prior art to combine Tanaka’s compound of formula (I) with the phthalonitrile compound of Keller without including epoxy, because Tanaka requires the presence of epoxy and imide oligomer, and one would not remove epoxy from Tanaka because it is an essential element.  Applicant’s arguments have been fully considered (and they are applicable to the new rejection over Keller and Saito, as the composition suggested by Keller and Saito comprises an epoxy resin). However, the presently recited polymerizable composition is open to unrecited elements in view of the transitional phrase “comprising.” In other words, the present claims encompass polymerizable compositions which contain epoxy in addition to phthalonitrile and imide oligomer. Because the present claims encompass compositions comprising epoxy resin, Applicant’s argument that one would not remove epoxy from prior art composition is unpersuasive, as the removal of epoxy from the prior art is not required to arrive at the presently claimed invention. 
Applicant’s arguments (pp 12-14) that one would be discouraged from using a compound of formula 8 because Tanaka teaches utilizing a diamine compound having at least two phenyl rings has been fully considered. Applicant’s arguments are moot, as Tanaka is no longer cited as prior art. Saito is newly cited. Saito contains a disclosure which is similar to Tanaka, but more clearly teaches/prefers utilizing diamines having only one phenyl ring.  
Applicant argues (p 14) that the double patenting rejection over 16/473211 has been overcome by incorporating claim 6 into claim 1. Applicant’s argument is persuasive and the double patenting rejection over ‘211 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RACHEL KAHN/Primary Examiner, Art Unit 1766